DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
This application has been assigned to a different primary examiner.
Status of claims
Canceled:
none
Pending:
1-16
Withdrawn:
2-7, 9-10 and 12-15
Examined:
1, 8, 11 and 16
Independent:
1
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other
x



Double Patenting
x


Priority
As detailed on the 10/11/2018 filing receipt, this application claims priority to as early as 11/5/2014.  At this point in examination, all claims have been interpreted as being accorded this priority date.  No certified copy of the foreign priority document has been received.
Withdrawal / revision of objections and/or rejections
Referring to the 101 analysis as organized in MPEP 2106 and in view of the instant amendment and remarks, the previous 101 rejections are withdrawn, at least in view of the analysis step 2A, 2nd prong, 2nd consideration relating to treatment and the 4th consideration regarding transformation of the physical method via looping control of physical steps, both considerations integrating possible judicial exceptions into a practical application.
Objection to the drawings
The 2/16/2018 supplemental drawings are objected to for lack of quality and/or readability in some figures (e.g. at least Figs. 7, 14, 16, etc.).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then possibly higher resolution drawings should be filed as "Supplemental Content."  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Objections to the specification -- hyperlinks
The specification is objected to as containing one or more hyperlinks (e.g. p. 93, line 5 and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of Internet address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).  

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 11 and 16 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
(A)(c)...
a first list...
a second list...
Each of "a first list" and "a second list" already has been instantiated in steps (a-b) so that the relationships between the instances is unclear.  Possibly in step (c) should be recited "[[a]]the at least one first list..." etc.
1
(A) treatment...

(B) chemotherapy
The relationship is unclear between the recited "treatment" and "therapy."  If they are the same, then this rejection may be overcome by amending to use the same term consistently.  If they are different, then the claim may be amended to clarify their relationship.
16
treatment selected from chemotherapy...
The recited "chemotherapy" of claim 1 appears to be required in claim 1, but only optional in claim 16.  If claim 1 limits "treatment" to "chemotherapy," then claim 16 does not clearly further limit claim 1.  The below 112/d rejection also pertains.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 112/d
The following is a quotation of 112/d:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 16 is rejected under 112/d as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  It appears that claim 1 already has limited "treatment" to "chemotherapy," such that claim 16 recites optionality which is unavailable and does not clearly further limit claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1, 8, 11 and 16 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to treating cancer.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims.  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
15932273

In a BRI, instant claims 1, 8, 11 and 16 read on embodiments within the scope of conflicting claims 1-6, 8-14, 16-17, 19-23.





Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631




opy